Case 19-05567-JJG-7A        Doc 219      Filed 04/07/21     EOD 04/07/21 17:14:34         Pg 1 of 18




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

IN RE:                                          )
                                                )
CENTRIFUGE SUPPLIES, INC.,                      )      CASE NO. 19-05567-JJG-7
    DEBTOR.                                     )


                    MEMORANDUM IN FURTHER SUPPORT OF
              TRUSTEE’S APPLICATION TO EMPLOY SPECIAL COUNSEL

         Come now Thomas A. Krudy, the Chapter 7 trustee of this bankruptcy proceeding

(“Trustee”), along with interested parties Separators, Inc. (“Separators”) a creditor holding an

undisputed claim in excess of $12 million; and proposed special counsel Ogletree, Deakins,

Nash, Smoak & Stewart, P.C. (“Ogletree”) and Rubin & Levin, P.C. (“R&L”) (collectively, the

“Firms”), each by counsel, and in further support of the Application to Employ Rubin Levin, P.C.

as Special Counsel and the Application to Employ Ogletree Deakins as Special Counsel filed by

the Trustee on February 11, 2021 (the “Applications”), and pursuant to this Court’s request for

additional information at the hearing on the Applications held on March 17, 2021, states as

follows:

                                           Introduction

         Although the only matter currently before the Court is whether the Trustee should be

permitted to hire special counsel in order to investigate and pursue potential causes of action, the

question necessarily involves some discussion of the possible causes of action, and the Trustee’s

need for assistance. This Memorandum is intended to provide more information about those

matters, with the understanding that additional causes of action may be discovered, and that

some potential causes of action discussed in this brief may not be pursued following further

investigation by the Trustee and his counsel.
Case 19-05567-JJG-7A        Doc 219      Filed 04/07/21     EOD 04/07/21 17:14:34         Pg 2 of 18




I.     Relevant Background

       A.      Events Prior to the Bankruptcy Filing

       The Debtor and its owner Bob Carmichael were defendants in a long-running lawsuit in

the Johnson County Superior Court, filed in late 2015 by Carmichael’s former employer,

Separators, Inc. (“Separators”). See Separators, Inc. v. Robert Carmichael, Olice Eugene

Monday, II, and Centrifuge Supplies, Inc., No. 41D04-1509-PL-000091 (Johnson Super. Ct. 4)

(“State Court Litigation”). Separators alleged that Carmichael misappropriated Separators’

trade-secret, confidential, and proprietary information to create and operate Debtor.

       On January 31, 2019, the trial court issued findings of fact, conclusions of law, and order

awarding Separators damages. See Findings of Fact, Conclusions, and Order, dated Jan. 31, 2019

[previously filed as Doc. 165-1]. The trial court held that Separators was entitled to

compensatory damages for its lost profits in the amount of $8,680,447.00 and exemplary

damages pursuant to the Indiana Crime Victim’s Relief Act in the amount of $3,000,000.00. The

court also awarded Separators its attorneys’ fees, expenses, and costs. It further found that if

Separators were not awarded exemplary damages under the Indiana Crime Victims Relief Act,

Separators would be entitled to exemplary damages of $3,000,000.00 under the Indiana Uniform

Trade Secrets Act due to Defendants’ “willful and malicious misappropriation.” Final judgment

was not yet entered on January 31, 2019, because the trial court had not yet determined the

amount of attorneys’ fees to be awarded.

       The Trustee has discovered that on February 15, 2019 – after the Johnson County court

had issued its findings that Separators would be awarded substantial damages against Carmichael

and Debtor – Carmichael sent an email to the representative of another company, Trucent, Inc.,

offering to sell Debtor to Trucent. See Affidavit of Thomas A. Krudy (“Krudy Aff.”) ¶ 3(a) and
                                                 2
Case 19-05567-JJG-7A          Doc 219      Filed 04/07/21      EOD 04/07/21 17:14:34          Pg 3 of 18




exhibit thereto [previously filed as Doc. 165-2]. Carmichael stated to the Trucent representative:

“I would sign over 100% ownership and stay on full time to take this company to the next level.”

(Id.)

        On March 4, 2019, CSI and Carmichael filed a motion to correct error in the State Court

litigation. On July 11, 2019, the trial court denied the motion to correct error, entered its award

of attorneys’ fees and costs for Separators, and entered final judgment in favor of Separators. See

Docket entries dated 7/11/2019 at

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tlbiI6InhSUGlXU

UFZNngtV21QanhqRHBkbkdQTU9MX0I1MFZmcTRtTGItd2ZGbzgxIn19.1

        The Trustee has discovered that on July 13, 2019 – two days after final judgment was

entered against Carmichael and Debtor in the State Court Litigation – Carmichael sent another

email to a representative of Trucent, Tom Czartoski. Carmichael wrote to Czartoski:

        Guys, Wanted to see if we could talk next week. I am going to continue to fight
        this. But I want to take this company to the next level. But I cannot due this by
        myself. Wanted to see if you have any interest in this direction. I have a total of 4
        employees. My thought was for all of us to become employees of Trucent. Start
        moving all our customers under the Trucent umbrella and run all the business
        through you. I will start winding Centrifuge Supplies down. I will keep the
        company open until we get a final answer from the court. Not asking you to buy
        the company. I think we can come to terms that would work out for both of us. I
        know we can take it to the next level. Just need more man power to get
        there, and I don’t want to keep putting this on hold.

(Krudy Aff. ¶ 3(b) and exhibit thereto [Doc. 165-2] (emphasis added).)



        B.      Filing of the Bankruptcy and Carmichael’s Move to Trucent


1
  Certified copies of the state court orders encompassing the Judgment were filed herein as Exs. A and B
to Doc. # 42.

                                                    3
Case 19-05567-JJG-7A           Doc 219     Filed 04/07/21     EOD 04/07/21 17:14:34       Pg 4 of 18




          The Trustee has discovered that public records show a new company, Trucent Centrifuge

Parts and Repair, LLC (“Trucent CPR”) was formed on July 29, 2019.2 The CEO of that new

company is Thomas Czartoski, the individual to whom Carmichael had sent his email on July 13,

2019, offering to transfer Debtor’s business to Trucent.

          On July 30, 2019, the very next day after Trucent CPR was formed, Carmichael filed the

Debtor’s voluntary Chapter 7 petition (the “Petition Date”), after which Thomas A. Krudy

(“Trustee”) was appointed as Chapter 7 trustee.

          Since filing this bankruptcy, the Debtor has had no employees and has not been engaged

in any business. By the Petition date or shortly thereafter, Carmichael and all of the Debtor’s

other employees accepted employment – as predicted in Carmichael’s July 13, 2019 email to

Trucent – with the new company established the day before Debtor’s bankruptcy filing, Trucent

CPR.

          On August 6, 2020, Trucent issued a press release stating that it had hired Carmichael in

a key management position for Trucent CPR. The press release stated:




2
    See https://bsd.sos.in.gov/PublicBusinessSearch/BusinessInformationFromIndex
                                                    4
Case 19-05567-JJG-7A        Doc 219     Filed 04/07/21     EOD 04/07/21 17:14:34         Pg 5 of 18




(Declaration of Christina Jack (“Jack Decl.”) ¶ 4 & Ex. A [previously filed as Doc. 165-3].)

       In addition, Carmichael’s LinkedIn page shows that Trucent/CPR also announced around

this same time that it had hired the three other former employees of the Debtor: Charlotte

Lauderbaugh, Tim Pennington and Gene Monday. (Jack Decl. ¶ 5 & Ex. B [Doc. 165-3].)

       Shortly after Carmichael moved to Trucent CPR, Trucent’s website also replicated

certain aspects of Debtor’s former website. For example, the Trucent webpage contained a

number of pictures that had also appeared on Debtor’s former website. (See Jack Decl. ¶¶ 6-7 &

Exs. C & D.)

       Trucent CPR now operates out of Debtor’s former office and warehouse space and uses

the same address formerly used by Debtor: 1515 Hancel Pkwy., Mooresville, IN 46158. (See

Jack Decl. ¶ 8 & Ex. E [Doc. 165-3].)

       C.      Debtor’s Estate

       Apparently right up until it filed bankruptcy, Debtor had been a highly profitable

business. The Johnson County Court found that during its first four years of existence between

March of 2013 and April of 2017, Debtor “had already generated total profits of $3.25 million.”

Findings of Fact, Conclusions of Law and Order ¶ 38 [Doc. 165-1]. And yet upon filing

bankruptcy, Debtor had zero ongoing operations. The Debtor’s vibrant and profitable business

had simply disappeared. The primary things left behind for the estate to collect were accounts

receivables and inventory (along with, of course, any causes of action on behalf of the estate).

 II.    The Potential Causes of Action

       This is therefore a somewhat unusual case in which a very profitable business filed a

Chapter 7 petition, ceased business, and the principal of the company and all of the employees

went to a newly formed company, Trucent CPR, a Michigan limited liability engaged in the
                                           5
Case 19-05567-JJG-7A        Doc 219      Filed 04/07/21     EOD 04/07/21 17:14:34          Pg 6 of 18




same business as the Debtor, at the same location, performing the same services for and selling

the same products to many of the same customers of the Debtor.

       As found by the Johnson County Court, prior to Debtor’s bankruptcy filing, the same

principal, Carmichael, had left employment with Separators, to form the Debtor company using

plans, diagrams, technical manuals, customer lists and other confidential, proprietary information

and trade secrets that he misappropriated from Separators. When Separators obtained a state

court judgment for over $12 million against Carmichael, the Debtor and another employee (Gene

Monday), Carmichael filed the bankruptcy petition for Debtor, and then went to work for

Trucent CPR.

       This pattern of facts caused Separators and the Trustee to consider whether improper

transfers may have occurred again – before or after the bankruptcy filing – and whether there

may be potential causes of action against Carmichael and/or Trucent. Initially, Separators filed a

motion suggesting that some assets should be abandoned by the estate because they had minimal

value and/or were misappropriated from Separators.3 The Court agreed that any property

belonging to Separators was not property of the estate, but denied the request for abandonment,

“to permit Carmichael to make his proposed offer to purchase intangible property or goodwill

owned by the Debtor, that was not determined by the Johnson Superior Court to have been

misappropriated, and to permit the Trustee to consider such offer.”4 It is undisputed that the


3
 See Motion for Abandonment, with Trustee’s Consent, of Misappropriated “Goodwill,” for Relief from
Automatic Stay, and Notice of Objection Deadline filed October 23, 2019.
4
 See Order on Motion of Separators, Inc. for Abandonment and Relief from the Automatic Stay entered
December 9, 2019.



                                                  6
Case 19-05567-JJG-7A        Doc 219      Filed 04/07/21      EOD 04/07/21 17:14:34         Pg 7 of 18




district court overseeing the Debtor’s bankruptcy (and this Court by referral) has exclusive

jurisdiction over all of the debtor's property, wherever located, and all property of the debtor's

bankruptcy estate, as broadly defined in section 541(a) of the Bankruptcy Code. 28 U.S.C. §

1334(e).

       Although Carmichael never made any offer to purchase the Debtor’s goodwill or other

intangible assets, the Trustee’s investigation has uncovered evidence (as set for above and

discussed below) that Carmichael, with the assistance of third parties, including Trucent, may

have clandestinely transferred the Debtor’s goodwill, including customers, customer lists,

purchase orders, plans, diagrams, technical manuals, and other intangible assets, to himself and

his new employer, CPR Trucent.

       Thus far, the Trustee has identified the following potential causes of action (“Potential

Claims”) that are property of the estate and may be asserted by the Trustee on behalf of the

bankruptcy estate:

           •   To avoid and recover pre-petition transfers to or for the benefit of Carmichael

               and/or Trucent pursuant to 11 U.S.C. §§ 548 and 550, and the Indiana Uniform

               Voidable Transactions Act;

           •   To avoid and recover unauthorized post-petition transfers pursuant to 11 U.S.C.

               §§ 549 and 550;

           •   Damages and recovery of property arising from violations of 11 U.S.C. § 362.

           •   Recovery of damages from Carmichael for breach of fiduciary duty and from

               third parties, including Trucent, for aiding and abetting his breach of fiduciary




                                                  7
Case 19-05567-JJG-7A           Doc 219     Filed 04/07/21       EOD 04/07/21 17:14:34           Pg 8 of 18




                  duties5;

              •   Recovery of damages from Carmichael and third parties including Trucent for

                  tortious interference with the Debtor’s business relationships6;

              •   A determination that Trucent is the successor as a matter of law to the Debtor’s

                  business, and in such capacity may be held responsible for all debts of the

                  Debtor.7

    III.   Relevant Evidence and Why Special Counsel Is Necessary

           Evidence supporting Potential Claims has already been uncovered as noted above, and

there is good reason to believe that additional evidence will be found, in part through detailed

expert analysis of the Debtor’s computers in the Trustee’s possession, and of electronic “cloud”

content accessible by the Trustee.

           In the Trustee’s June 26, 2020 Objection to the Debtor’s Motion to Convert the case for a

purported Chapter 11 “reorganization,” it is noted that

           During the course of the execution of the duties of the Trustee’s pursuant to 11
           U.S.C. §704(a), the Trustee committed a review of the contents of the Debtor’s

5
 See, e.g, See Wash. Frontier League Baseball, LLC v. Zimmerman, 2018 U.S. Dist. LEXIS 88897, at
*39 (S.D. Ind. May 29, 2018); Crown Holdings, LLC v. Berkley Risk Adm'rs Co.. LLC, 2016 U.S. Dist.
LEXIS 17425, at *5-6 (S.D. Ind. Feb. 12, 2016); Fifth Third Bank v. Double Tree Lake Estates, LLC,
2014 U.S. Dist. LEXIS 99758, at *34 (N.D. Ind. July 23, 2014).
6
  Elements are (1) the existence of a valid relationship, (2) the defendant's knowledge of the existence of
the relationship, (3) the defendant's intentional interference with that relationship, (4) the absence of
justification, and (5) damages resulting from defendant's wrongful interference with the relationship. Rice
v. Hulsey, 829 N.E.2d 87, 88 (Ind. Ct. App. 2005). Inducing breach of fiduciary duty satisfies the
“wrongfulness” element. Inst. for the Int'l Educ. of Students v. Chen, 2020 U.S. Dist. LEXIS 139557, at
*34-35 (S.D. Ind. Aug. 5, 2020), citing Zimmer, Inc. v. Stryker Corp., 2014 WL 3866454, at *10 (N.D.
Ind. Aug. 6, 2014); Meridian Fin. Advisors, Ltd. v. Pence, 763 F. Supp. 2d 1046, 1063 (S.D. Ind. 2011).
7
  This brief does not address whether there might also be evidence of criminal conduct such as bankruptcy
fraud, concealment of assets and false oaths under 18 U.S.C. §§ 152 and 157. Such matters would be
handled by the U.S. Attorney rather than the Trustee.

                                                     8
Case 19-05567-JJG-7A        Doc 219     Filed 04/07/21     EOD 04/07/21 17:14:34         Pg 9 of 18




       computers which are now in possession of the Trustee, it was discovered that
       Carmichael did not disclose in the bankruptcy Schedules, Statement of Financial
       Affairs, or anywhere else, that in the weeks before the bankruptcy filing, he was
       also communicating with his new employer, Trucent, about moving the Debtor’s
       existing customer base and employees to Trucent.

Specific examples of Carmichael’s e-mails are attached as exhibits to the Trustee’s Affidavit

[Doc. 165-2] attached to Separators’ June 26, 2020 Objection to Motion to Convert [Doc. No.

165], as noted above. In one of the e-mails, Carmichael states, for example, approximately two

weeks prior to filing the bankruptcy that Carmichael would “[s]tart moving all our customers

under the Trucent umbrella and run all the business through you. I will start winding Centrifuge

Supplies down.” This appears to be an admission of an intention to make improper transfers,

breach fiduciary duties, and engage in related unlawful conduct.

       Although the inferences to be drawn from such e-mail correspondence from Carmichael

to Trucent are self-evident, the Trustee and his current counsel do not have necessarily have

sufficient familiarity with the Debtor’s former line of business, and the current Trucent business,

to fully identify all improper transfer and copying of valuable intangible data and customer

information by Carmichael or others before and after the filing of the bankruptcy. However,

Separators and its counsel (particularly Ogletree), as well as computer forensic and economic

damages experts retained by Separators during the extensive litigation in the Johnson County

litigation, have substantial knowledge and expertise about precisely those matters, by virtue of

Separators’ long-standing operations in the same business, and years of experience litigating the

same issues with the very same party, Carmichael. Given such knowledge and experience, and

the fact Separators is now the only creditor in this case by virtue of having allowed other small




                                                 9
Case 19-05567-JJG-7A          Doc 219       Filed 04/07/21      EOD 04/07/21 17:14:34            Pg 10 of 18




 claims to be paid in full8, it would be grossly inefficient as well as unduly expensive for the

 Trustee and other counsel to attempt to gain the requisite knowledge, expertise, and personnel to

 investigate and pursue the without the assistance of Separators and its counsel.

     IV.   Why the Trustee Should Be Permitted to Investigate and Bring Meritorious
           Actions that Belong to the Estate

           Assuming the investigation finds sufficient merit to warrant prosecution of causes of

 action, additional questions posed by the Court (although not presently raised by any pleadings)

 are whether the Trustee would be the proper party to bring such actions and whether the

 bankruptcy court would be the appropriate forum. At the March 17 hearing, the Court inquired

 also whether this is a “two party” dispute that should be brought by Separators in state court.9

           Abstention is often the appropriate result in many two-party disputes, as where one of the

 parties is a secured creditor with a “blanket” lien on all assets, and the creditor can simply

 foreclose upon and sell collateral using state court remedies. Similarly, courts have held that

 property may be abandoned to a creditor who has a “possessory interest.” E.g., In re Manchester

 Heights Assocs., L.P., 165 B.R. 42, 44 (Bankr. W.D. Mo. 1994). But here, Separators is an

 unsecured creditor with no lien to foreclose, and as discussed below would have no ability as a

 creditor to assert most or all of the Potential Actions held by the Trustee. The Trustee is not only




 8
   See Amended Trustee’s Application for Authority to Make Interim Distributions filed June 2, 2020
 reciting Separators’ agreement permitting over $19,000 in other unsecured claims to be paid in full
 notwithstanding Separators’ multi-million undisputed claim. The claims which were paid included over
 $11,000 owed to Carmichael, who opposed the Application.
 9
  To the extent this bankruptcy case resembles a two-party dispute, that resemblance is the result of
 Debtor’s misuse of the bankruptcy system. As a profitable business when it filed bankruptcy, Debtor had
 no unsatisfied debtors other than Separators because it was paying its debts and because it intended to re-
 create its business with the same vendors, suppliers, and customers in the form of Trucent CPR.

                                                     10
Case 19-05567-JJG-7A         Doc 219      Filed 04/07/21     EOD 04/07/21 17:14:34          Pg 11 of 18




 the party charged with liquidating assets and recovering property for the benefit of unsecured

 creditors, but is also uniquely able to investigate the pertinent facts, being in possession of the

 Debtor’s computers and access to cloud-based data.

        Most obviously, only the Trustee can assert (and only this Court can hear) disputes about

 property of the estate and pure bankruptcy causes of action, such as violations of 11 U.S.C.

 § 362, actions to recover pre-petition transfers pursuant to 11 U.S.C. §§ 548 and 550, and actions

 to recover unauthorized post-petition transfers pursuant to 11 U.S.C. § 549.

        Other causes of action which belong to the Trustee as representative of the estate—such

 as claims for breach of fiduciary duty, tortious interference with business relationships, and

 aiding or abetting either—cannot be brought by a creditor inside or outside of bankruptcy,

 because they are corporate causes of action that can only be brought by the Debtor or a Trustee

 in bankruptcy. A creditor of a corporation may not ordinarily bring actions for wrongs

 committed against the corporation. See, e.g., Geiger & Peters, Inc. v. Berghoff, 854 N.E.2d 842,

 843 (Ind. Ct. App. 2006).

        Even if Separators were to somehow attempt to compel the bringing of such actions on

 behalf of the now defunct entity owned by Carmichael (who now works for the alleged co-

 conspirator) Separators would surely encounter expensive and potentially fatal hurdles and

 delays. There is no operating “debtor” with incentive to pursue such claims or to identify and

 prevent the spoilation of evidence on the computers and cloud sources. It is also unlikely

 Separators could even gain access to such information in time to prevent its destruction. In the

 state court litigation, the court found it necessary and appropriate to enter a default judgment as

 to liability against Carmichael and other defendants based on a finding of their “willful deletion

 of crucial evidence (and their direct contempt of this Court’s clear orders),” including computer
                                                 11
Case 19-05567-JJG-7A          Doc 219       Filed 04/07/21      EOD 04/07/21 17:14:34           Pg 12 of 18




 and cloud-based data. See Findings of Fact, Conclusions of Law and Order & ¶ 107, entered by

 the Johnson Superior Court on November 8, 2016 [Doc. 165-1]

         While it is true that outside of bankruptcy, Separators could attempt to pursue claims for

 fraudulent transfers under state law, and potential claims against Trucent for successor liability,

 it could not do so while a bankruptcy is pending, because during a bankruptcy all such claims are

 property of the estate under § 541(a) of the Bankruptcy Code, subject to this Court’s exclusive

 jurisdiction under 28 U.S.C. § 1334(e), and control by the Trustee.10 The Trustee is the only

 party with statutory authority to assert causes of action that belong to the estate. Koch Refining v.

 Farmers Union Cent. Exchange, Inc., 831 F.2d 1339, 1346-47 (7th Cir. 1987); Fisher v.

 Apostolu, 155 F.3d 876, 881 (7th Cir. 1998). Accordingly, so long as there is a bankruptcy estate

 (which would be true if the Trustee pursues any claims), Separators could do nothing with any

 debtor or estate causes of action. Furthermore, this Court is already familiar with many of the

 relevant facts, the parties, and their counsel, by virtue of contested proceedings in which counsel

 have appeared for Separators, Carmichael, Trucent, the Debtor and the Trustee, and some

 potential claims have been discussed.

         Finally, it should be noted that before filing of the Trustee’s Applications, the Trustee and

 counsel for Separators extensively discussed and researched the possibility of assignment or

 “distribution” to Separators of estate causes of action. Unfortunately, that research revealed an


 10
    It will be recalled that Carmichael has previously argued in state court and in this court in connection
 with the Debtor’s Motion to Convert to Chapter 11 that Separators was attempting to pursue estate causes
 of action. While the argument had no merit in that instance, it can be assumed that if Separators were to
 attempt to pursue claims that actually belong to the estate – which Separators would not do or wish to do
 – the issue would certainly bring the parties back to this Court.



                                                     12
Case 19-05567-JJG-7A             Doc 219       Filed 04/07/21      EOD 04/07/21 17:14:34       Pg 13 of 18




 unresolved split in case authority on the issue.11 It would not be in the interests of Separators,

 the Trustee, or the courts to litigate claims with a risk of latent jurisdictional issues that could

 make the proceedings void.

  V.         The Roles of the Prospective Counsel

            The Court has also inquired about the anticipated roles that would be assumed by the

  various special counsel for the Trustee. Although a bankruptcy trustee is given wide latitude in

  decisions regarding professionals,12 it might understandably be thought that three firms as

  special counsel to a Trustee runs the risk estate assets will be dissipated by duplicative

  administrative claims for repetitive services. Such concerns are mitigated if not completely

  eliminated here, however, by the fact that 1) all recoveries would be paid into the estate, while

  all of the fees to Ogletree and R&L would be paid by Separators outside of the bankruptcy13 --

  thereby maximizing potential to pay administrative claims or new unsecured claims; and 2)

  Ogletree and R&L have been working on the case for some time, and have already developed a

  smooth system for devoting the particular strengths and experience of each firm without


 11
   Compare, e.g., In re Clements Mfg. Liquidation Co., LLC, 558 B.R. 187, 189 (Bankr. E.D. Mich.
 2016), McCarthy v. Navistar Fin. Corp., 210 B.R. 27, 32 (N.D.N.Y) and Met-Al, Inc. v. Gabor, 225 B.R.
 920, 923-24 (Bankr. E.D. Wis. 1998) (assignment not permitted) with Knoll, Inc. v. John Zelinsky & Key
 Bank, N.A., 2008 U.S. Dist. LEXIS 133897, at *13 (N.D.N.Y. Apr. 7, 2008); and Cadle Co. v. Mims, 608
 F.3d 253, 261 (5th Cir. 2010) (trustee could sell fraudulent conveyance claims to debtor).
 12
      E.g., In re Teknek, 394 B.R. 884, 888 (Bankr. N.D. Ill. 2008) and cases cited therein.



 13
   As described in the Trustee’s Applications, the only exception to this would be if new unsecured claims
 were discovered, in which event Separators might choose to file an administrative claim for fees, to be
 ruled on by the Court, so appropriate fees would be deducted before pro rata payment to unsecured
 claims. In light of Separators’ multi-million dollar unsecured claim, and the fact there are no presently
 other unsecured claims other than potential claims of Carmichael which have been subordinated to that of
 Separators, no such petition is expected to be filed.

                                                        13
Case 19-05567-JJG-7A             Doc 219      Filed 04/07/21      EOD 04/07/21 17:14:34          Pg 14 of 18




  duplication of effort in their representation of Separators to date.

           As preceding sections of this Memorandum have mentioned, Ogletree and its attorneys

  and retained experts are most familiar with the business engaged in by the Debtor, Separators,

  and Trucent, and the diversion of confidential, proprietary information, business assets, and

  trade secrets by Carmichael, because of Ogletree’s representation of Separators in the state court

  trial and appeals, and other matters. The two Ogletree attorneys proposed for this representation

  – Christopher C. Murray and John Drake – have extensive experience litigating

  misappropriation of trade secret and related unfair competition claims.14 For these reasons, the

  firm’s services will be uniquely useful to the Trustee in identifying suspicious practices and

  pertinent evidence, distinguishing between intangible property that was stolen from Separators

  and was directly involved in the state court litigation from goodwill and other intangible

  property which may have been stolen from the Debtor and transferred to Carmichael and/or

  Trucent. Its experience gained from the state court trial and its knowledge of the line of

  business engaged in by all of the companies will also be valuable in estimating and quantifying

  damages arising from Potential Claims, and in assisting the Trustee with investigating,

  evaluating and litigating all such matters.

           In In re Age Ref., Inc., 447 B.R. 786, 800 (Bankr. W.D. Tex. 2011), for example, the

  court approved the Trustee’s retention as special counsel a law firm representing the creditor’s

  committee, in part, to gain the benefit of that firm’s prior experience litigating the same issues.

  The court explained:

           The trustee says he was motivated to retain the law firm because it has already
           invested substantial time and effort into ferreting out the facts to support the

 14
      See https://ogletree.com/people/christopher-c-murray/; https://ogletree.com/people/john-a-drake/.

                                                       14
Case 19-05567-JJG-7A           Doc 219      Filed 04/07/21       EOD 04/07/21 17:14:34            Pg 15 of 18




         proposed litigation, and that it makes more sense to “buy” that knowledge by
         directly retaining the firm than it does to expect that firm to “educate” some other
         lawyer. What is more, because this particular firm is already a retained
         professional in the case, were it limited to simply “educating” some other firm,
         that work would in all likelihood still be billed to the estate, on the theory that the
         committee's constituency benefits from the trustee's pursuit of this litigation. It is
         more efficient to just hire the knowledge, maintains the trustee, and this court is
         inclined to agree with that economic argument (without here reaching other issues
         that this retention raises). It is clear that the law firm would not be representing
         the Committee in this retention, though the work would appear to be closely
         aligned with the interests of the Committee and its constituency in augmenting the
         estate by the pursuit of available causes of action. That the interests are aligned is
         unremarkable—it happens in bankruptcy cases all the time.
 In re Age Ref., Inc., 447 B.R. 786, 800 (Bankr. W.D. Tex. 2011). Such reasoning equally applies

 here and is common.15

         By contrast, R&L’s attorneys have more expertise and experience with bankruptcy

  litigation and avoidance actions, representation of bankruptcy Trustees, and potential issues

  relating to the parameters of property of the bankruptcy estate, the duties of debtors and



 15
    See also In re AroChem Corp., 176 F.3d 610 (2d Cir. 1999) (approving trustee’s retention of creditor’s
 former attorney because of the “identity of interests between the trustee and special counsel’s former
 client with respect to the special matter for which special counsel was retained.”); Stoumbos v. Kilimnik,
 988 F.2d 949 (9th Cir. 1993) (affirming bankruptcy court’s approval of the trustee’s employment, for the
 purpose of pursuing a preference action against the former president of the debtor, an attorney who had
 previously represented a creditor of the estate); In re Fondiller, 15 B.R. 890, 892 (9th Cir. BAP 1981)
 (finding that chapter 7 trustee’s employment of creditor’s counsel was proper under section 327(a)
 because retention was “limited to the search for, and attempted recovery of, specific assets allegedly
 concealed, and the investigation of certain alleged fraudulent conveyances” in which the firm’s creditor
 clients were not involved); In re Contractor Tech., Ltd., 2006 WL 1492250, at *8, 9–10 (affirming
 bankruptcy court’s approval of trustee’s retention of law firm that represented 8 of the 400 creditors in the
 case to pursue certain claims identified by the trustee (not involving any of the firm’s creditor clients)
 because “[t]he creditors and the Trustee [were] generally aligned in regard to the purposes of [the firm’s]
 employment. All want[ed] [the firm] to recover substantial sums for the estate in order to pay creditors’
 claims in this bankruptcy case”); In re RPC Corp., 114 B.R. 116 (M.D.N.C. 1990) (approving the chapter
 7 trustee’s retention of counsel that also represented the debtor’s former CEO and creditor of the estate
 for the purpose of pursuing a lender liability claim against a bank that had loaned money to the estate).

                                                      15
Case 19-05567-JJG-7A         Doc 219      Filed 04/07/21         EOD 04/07/21 17:14:34      Pg 16 of 18




  trustees, and potential issues concerning bankruptcy court jurisdictional matters. It is anticipated

  that Ogletree personnel and experts will provide the lion’s share of assistance with gathering

  evidence and investigation of potential claims, that R&L will be more involved with the

  drafting of bankruptcy pleadings and advising the Trustee regarding his powers and duties

  under the Bankruptcy Code, and that both firms would likely share in presentation of evidence

  and arguments in any trials.

         It is anticipated that G&S will assume a more limited advisory role, and would not

 participate a great deal in investigation or litigation of causes of action. It is undisputed and

 expressly permitted by 11 U.S.C. § 327(c) that a law firm which represents a creditor may also

 serve as special counsel for the trustee. It nonetheless makes sense for G&S, which does not also

 have Separators as a client, to remain as counsel to provide candid advice to the Trustee

 regarding any possible conflicts of interest and the Trustee’s duties to creditors generally.

         WHEREFORE, for the reasons stated herein, and in the Trustee’s Applications, the

 undersigned respectfully request that the employment of Ogletree and R&L to represent the

 Trustee in this case as special counsel be approved, that the Court approve the Employment

 Agreements attached to the Applications, and authorize the Trustee to enter into the same on

 behalf of the estate, and for such other relief as is proper.

 By:


  /s/Thomas A. Krudy                                  /s/Paul Gresk
  Thomas A. Krudy                                     Paul Gresk
  Office of Thomas A. Krudy                           Gresk and Singleton, PC
  236 E. 15th Street                                  135 N. Pennsylvania, St., #1400
  Indianapolis, IN 46202                              Indianapolis, IN 46204
  Telephone: 317.635.4428                             Telephone: 317.237.7914
  Email: tkrudytrustee@gmail.com                      Email: pgresk@gslawindy.com
                                                   16
Case 19-05567-JJG-7A         Doc 219     Filed 04/07/21     EOD 04/07/21 17:14:34          Pg 17 of 18




  /s/John M. Rogers                                 /s/Christopher C. Murray
  John M. Rogers                                    Christopher C. Murray, #26221-49
  Rubin & Levin, P.C.                               Ogletree, Deakins, Nash, Smoak & Stewart,
  135 N. Pennsylvania Street                        P.C.
  Suite 1400                                        111 Monument Circle, Suite 4600
  Indianapolis, IN 46204                            Indianapolis, IN 46204
  Telephone: 317.860.2923                           Telephone: 317.916.1300
  Email: johnr@rubin-levin.net                      Email: christopher..murray@ogletree.com



                                   CERTIFICATE OF SERVICE

          I hereby certify that on April 7, 2021, a copy of the foregoing Memorandum in Further
 Support of Trustee’s Application to Employ Special Counsel was filed electronically. Notice of
 this filing will be sent to the following parties through the Court’s Electronic Case Filing System.
 Parties may access this filing through the Court’s system.

         Reynold T. Berry         rberry@rubin-levin.net,
         lking@rubin-
         levin.net;atty_rberry@bluestylus.com
         Paul Gresk       pgresk@gslawindy.com, lnewlin@gslawindy.com
         Paul D. Gresk bankruptcy@gslawindy.com, IN66@ecfcbis.com
         Michael W. Hile        mhile@jacobsonhile.com,
         assistant@jacobsonhile.com
         Christine K Jacobson          cjacobson@jhklegal.com,
         5412@notices.nextchapterbk.com Andrew T Kight             akight@jhklegal.com,
         assistant@jhklegal.com;akight@ecf.courtdrive.com
         Thomas A. Krudy
                                   tkrudytrustee@gmail.co
         m, IN65@ecfcbis.com;dawehner@yahoo.com
         Randolph A Leerkamp             rleerkamp@gslawindy.com
         Whitney L Mosby           wmosby@bgdlegal.com, fwolfe@bgdlegal.com
         John M. Rogers        johnr@rubin-levin.net,
         jkrichbaum@rubin-levin.net;atty_rogers@bluestylus.com;mralph@rubin-levin.net;lking
         @rubin-levin.net
         James E Rossow         jim@rubin-levin.net,
         ATTY_JER@trustesolutions.com;mralph@rubin-
         levin.net
         Bradley A Sarnell bradley.a.sarnell@usdoj.gov, northern.taxcivil@usdoj.gov
         Thomas C Scherer           tscherer@bgdlegal.com, fwolfe@bgdlegal.com
         U.S. Trustee      ustpregion10.in.ecf@usdoj.gov


                                                  17
Case 19-05567-JJG-7A       Doc 219     Filed 04/07/21     EOD 04/07/21 17:14:34       Pg 18 of 18




        I further certify that on April 7, 2021, a copy of the foregoing Memorandum in Further
 Support of Trustee’s Application to Employ Special Counsel was mailed by first-class U.S. Mail,
 postage prepaid, or electronic mail as indicated, and properly addressed to the following:

   Robert Carmichael                 D.A. Green, LLC                 FedEx
   c/o Jacobson Hile Kight LLC       c/o Ms. Debbie Green            942 South Shady Grove Road
   108 E. 9th Street                 2198 Reeves Road                Memphis, TN 38120-4117
   Indianapolis, IN 46202-3302       Plainfield, IN 46168-7927
   REMC                              Separation Equipment            Tetra Pak
   SCI REMC                          501 N. Falkenburg Road          101 Corporate Woods
   P.O. Box                          Tampa, FL 33619-7878            Vernon Hills, IL 60061-
   3100                                                              3109
   Martinsville, IN 46151-3193
   Vectren Corporation               Worldwide Express
   One Vectren Square                2323 Victory Avenue, Suite
   211 N.W. Riverside Drive          1600
   Evansville, IN 47708-1251         Dallas, TX 75219-7696

                                                        /s/Christopher C. Murray

                                                                                        46697624.2




                                               18
